 In the Matter of WILSON & COMPANYand L. U.#6, UNITED PACK-INGHOUSEWORKERS OF AMERICAOF PACKINGHOUSEWORKERS ORGAN-IZING COMMITTEE AFPILIATEDWITH C. I. O.sCase No. R-1375SUPPLEMENTAL DECISIONANDCERTIFICATION . OF REPRESENTATIVESSeptember 3, 1940On August 7, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election inthe above-entitled case,' and on August -22, 1939, issued an Amend-ment to that Direction of Election,' postponing the election untilsuch time as the Board might in the future direct. On May 23, 1940,the. Board served on all parties a notice that unless sufficient causeto the contrary should be shown on or before June 1, 1940, theBoard* would direct an election to be held after June 3; 1940.Nocause to the contrary having been shown by any of the parties, theBoard, on June 15, 1940, issued a Supplemental Decision and Sup=plemental Direction of^ Election ,3 directing that an election by secretballot be conducted among certain described employees of Wilson& Compaliy, herein called the Company, at its Albert Lea,. Minne,sota, plant to determine whether they desired to be represented forthe purposes of collective bargaining by Local #6, United Pack-inghouseWorkers of America of the Packinghouse Workers Organ-izing Committee, affiliated with the Congress of Industrial Organi-zations,herein' calledLocal#6, or by Workers' Union, or byneither.Pursuant to the Supplemental Direction of Election, an electionby secret ballot was conducted on July 2, 1940, under the directionand supervision of the Regional Director for the Eighteenth Region(Minneapolis,Minnesota).On July 3, 1940, the Regional Director,acting pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, issued anElection Report, copies of, which were duly served upon the parties.114 N. L. R B. 283.214 N. L. R. B. 291.824 N.L.R B 731.27 N. L. R. B., No. 11.60 WILSON & COMPANY61As to the tresults .of the balloting, :the Regional ,Director reportedas follows : 'Total number eligible to vote-_________________________770Total number of ballots cast_______________________________706Total number of votes counted____________________________697Total number of ballots cast for United Packinghouse Work-ers of America, of Packinghouse Workers Organizing Com-mittee, Local Union No.'6 (C. I 0 )-------------- _---------407Total number of ballots cast for Workers' Union------------- 273Total number of ballots cast for neither of the aboveorganiza-tions-----------------------------------------------------17Total number of blank ballots_______________________________ITotal number of void ballots________________________________0Total number of challenged ballots___________________________8Since the number of challenged ballots cannot affect the result of,theelection, we find it unnecessary to pass upon the challenges.On July 8, 1940, Workers' Union filed with the Board objectionsto the conduct of -the ballot and to the Election Report, upon thegrounds,inter alia,that (1) the election originally directed had beenpostponed by the Board On August 22, 1939, without first givingWorkers' Union an opportunity to be heard on whether there shouldbe a postponement, and that such postponement was detrimental tothe interests ofWorkers' Union; (2) the Board, by postponing theelection on August 22, 1939, lost jurisdiction to conduct the electionon July 2, 1940; (3) the date and place of the instant election andthe position of the competing unions on the ballot was decided with-out giving Workers' Union an opportunity to be heard and were arbi-trary, unfair, and of advantage only to Local #6; (4) Local #6 hadinformation that the' election was to be held at a time when no suchinformation was made available to Workers' Union and publicationsof the Congress of Industrial Organizations, with which Local #6isaffiliated, carried news of the election on July 2, 1940, beforeWorkers' Union had been advised of such election.On July 20, 1940, the Regional Director, acting pursuant toArticle III, Section 9, of National LaborRelationsBoardRules andRegulations-Series 2, as amended, issued his Report on Objections,in which he reported the results of his investigation.44 As to the first two objections set forth by workers'Union, the Regional Directorreported thatworkers' Union did not raise any objection to the postponment of electionon August 22, 1939,filed no answer to the Board's notice of May 23, 1940, which statedthat an election would be directed unless cause to the contrary were shown by June 1,1940,and participated without protest or objection in the election of July 2, 1940.As tothe third objection, the Regional Director's investigation showed that workers' Unionhad no cbjection to the date on which the election was held, apart from its contentionthat the Board had lost jurisdiction to conduct any election;had previously consentedto an election in the place where the election in issue was held(ie.,in the CouncilChambers of the Albert Lea City Hall) ;and that the principal objection was that Local 62DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Board has. considered the Election Report, the objections filedby Workers' Union, and the Report one Objections, aihd:finds thatthe objections filed by Workers' Union do not raisesubstantial ormaterialissues with respect to- the conduct of the ballot or the Elec-tion Report.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat: 449, and pursuant to ArticleIII, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended,-IT IS h EREBY-CERTIFIEDthat Local Union #6, United PackinghouseWorkers of America of the Packinghouse Workers Organizing Com-mittee, affiliated with the Congress of Industrial Organizations, hasbeen- designated' and selected by a majority'of all, production andmaintenance employees of Wilson & Company, at its Albert Lea plant,excluding foremen, assistant, foremen, clerical and office employees,teamsters, supervisory employees, and checkers, as their representa-tive for the purposes of collective bargaining, and that pursuant toSection 9 (a) of the National Labor Relations Act, Local #6, UnitedPackinghouseWorkers of America of the Packinghouse WorkersOrganizing Committee, affiliated with the Congress of IndustrialOrganizations, is the exclusive representative of all such employeesfor the purposes of collective bargaining in respect to rates of pay,wages, hours of employment, and other conditions of employment.#6 was given the left-hand position on the ballot and workers'Union the middlepositionwith regard to the fourth oblection of workers'Union,theRegionalDirector re-ported that the only information contained in publications`of Local #6 and the C I O.dealtwith a proposed stipulation among the pasties for the use of a current pay roll inthe event an election should be orderedThe stipulation was not acceptedby the Com-pany and efforts to obtain such stipulation were abandoned.Subsequently the Boardissued and served upon all parties the NoticeofMay 23, 1940,which infoimed all partiesthat the Board intended to direct^an election in the near futureThe SupplementalDirection itself was not issued until June 15, 1940,2 weeks later,and the election occurredon July 2,1940,thus giving workers'Union almost 6 weeks' notice of the electionTheRegional Director also reported that representatives of Local#6 submitted to him a'handbill which they alleged had been circulatedbyworkers'Unionamong emplolees ofthe Company on June 18,1940.The handbill announced the forthcoming election andstated that"workers'Union welcomes this opportunity to settle this matter of sole-'_,bargaining agent."